DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the metes and bounds of the claims and disclosure such that new search and new consideration were required. 


Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or render obvious the additional limitation "wherein the angled damage feature region has cracks that average at least 5 degrees more relative to the surface normal as compared to cracks in the damage region" taken in combination with all other limitations of claim 5 and 1 from which claim 6 depends.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 8, 10-15, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9214353 B2 (“Yonehara”) in view of US Patent 2014/0117505 A1 (“Maekh”).

Re Claim 1:  Yonehara discloses a method of dicing a semiconductor substrate (FIGS. 29A-29D, col 41, lines 22-27, abstract), comprising: 
positioning the semiconductor substrate directly on a tape material (=UV adhesive tape; col. 41, lines 30-40), wherein the semiconductor substrate has at least a semiconductor surface on its front side (=”front device layer”; col. 41, lines 32-34) having active circuitry (col 40, lines 35-38); 
directing at least one infrared (IR) laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry, wherein the IR laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) is focused with a focal point embedded within a thickness of the semiconductor substrate (col 37, lines 20-45); and 
scanning (col 41, lines 34-36) the IR laser beam (col 41, col 35-37) relative to the semiconductor substrate along intended cutting lines (=dicing lines, col 40, lines 60-63) within the scribe streets (=street lines, col 40, lines 60-63) to form subsurface laser-modified defect regions (=”[t]o generate ionized or melted regions (spots with micro-cracks) of constant/uniform size/area and depth, it may be advantageous to monitor and control the laser beam power tightly”, col 39, lines 25-30; “[t]he micro-cracks connect with each other to form a laser splitting layer”, col 40, lines 55-60). 

    PNG
    media_image1.png
    369
    270
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    284
    398
    media_image2.png
    Greyscale


Yonehara is silent regarding the claimed limitation including a plurality of semiconductor die having active circuitry that are separated by scribe streets.

Maekh discloses an embodiment of a plurality of semiconductor die 16 [0021] having active circuitry that are separated by scribe streets 28 (=”dicing line”, [0014]).




    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale


Since Yonehara teaches a plurality of wafers (FIG. 27), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of semiconductor dies in Yonehara in order to compose an embodiment including a plurality of semiconductor die having active circuitry that are separated by scribe streets in Yonehara in a manner as demonstrated by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Yonehara is silent regarding the claimed limitation of directing at least one infrared (IR) laser beam that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry at the scribe streets.

Maekh discloses an example of the claimed limitation wherein of directing at least one infrared (IR) laser beam 122 that is at a wavelength capable of transmitting through a semiconductor substrate 12 with a point of entry at scribe streets 28  (=”dicing line” [0014]; FIGS. 3C-3E).

    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale


Since Yonehara teaches a plurality of wafers (FIG. 27), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate in Yonehara in order to compose an embodiment directing at least one infrared (IR) laser beam that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry at the scribe streets in Yonehara in a manner as demonstrated by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Re Claim 2: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara is silent regarding the claimed limitation further comprising after the scanning expanding the semiconductor substrate to provide mechanical loading across a thickness of the semiconductor die at the defect regions to increase a die-to-die gap of the semiconductor die to dice the semiconductor substrate into separate ones of the semiconductor die.  

(=”scanning”) of the laser beam along the dicing lines the defect regions are inscribed in different depths of the wafer by focussing the laser beam at the different depths. Due to the defect regions arranged along the dicing lines in different depths a kind of predetermined breaking point is generated. The next step of the two stage stealth dicing process is manufacturing the wafer along the dicing lines. Here, the wafer is typically attached to a carrier membrane which is radially expandable. Due to the expansion a mechanical loading is applied to the wafer such that the wafer is fractured along the dicing lines weakened via the provide defect regions. This singulating method enables an improved rate of yield of the wafer due to the smaller cut-off at the scribe line when compared to wafer sawing” [0014].

Since Yonehara uses stealth dicing, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the semiconductor dies in Yonehara by further comprising after the scanning expanding the semiconductor substrate to provide mechanical loading across a thickness of the semiconductor die at the defect regions to increase a die-to-die gap of the semiconductor die to dice the semiconductor substrate into separate ones of the semiconductor die in a manner as exemplified by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Re Claim 4: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the tape material (= UV adhesive tape) is on the front side (=”front device layer”; col. 41, lines 32-34) and the tape material does not reflect or absorb the IR laser beam (col 41, lines 30-36).  


    PNG
    media_image1.png
    369
    270
    media_image1.png
    Greyscale


Re Claim 7:  Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the semiconductor substrate (=”Si wafer”)  comprise silicon (col 41, lines 25-30)   and wherein the wavelength is 900 nm to 1500 nm (col. 30, lines 4-7). 

Re Claim 8:  Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara’s FIGS. 29A-29D embodiment is silent regarding the claimed limitation wherein the at least one IR laser beam comprises a first IR laser beam and a second IR laser beam that are configured with different ones of the focal points, and wherein the directing comprises a single pass.  
Yonehara’s FIGS. 18-19 embodiment discloses wherein the at least one IR laser beam comprises a first IR laser beam and a second IR laser beam (FIGS. 18-19, col. 36, lines 39-62) that are configured with different ones of the focal points (“…internal wafer focus points”, col. 36, lines 45-47), and wherein the directing comprises a single pass (col. 36, lines 25-30).  

    PNG
    media_image4.png
    352
    456
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    568
    media_image5.png
    Greyscale


Since Yonehara’s dicing step uses the same laser as the cleaving step and establishes multiple layers can be provided by said laser, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned embodiments of Yonehara in order to compose an embodiment that includes wherein the at least one IR laser beam comprises a first IR laser beam and a second IR laser beam that are configured with different ones of the focal points, and wherein the directing comprises a single pass because it would be obvious to one of ordinary skill in the art to utilize multiple lasers to cut along different scribe sheets in order to improve the efficiency of the dicing.  

Re Claim 10: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara as modified by Maekh disclose wherein the directing and the scanning of the IR laser beam 122 is exclusively with the point of entry at the scribe streets 28 (FIGS 3C-3F) in order to improve the yield rate [0014].   


    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale



Re Claim 11: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the scanning comprises multiple scans (col. 37, lines 64-67; col 38, lines 1-21).  

Re Claim 12: Yonehara in view of Maekh disclose claim 2 in the manner as described above.

Yonehara is silent regarding the claimed limitation wherein the expanding utilizes a die matrix expander apparatus having a wafer frame for supporting a dicing tape that the semiconductor substrate is thereon 
Maekh teaches the aforementioned claimed limitation: “[h]ere, the wafer is typically attached to a carrier membrane which is radially expandable (=”die matrix expander apparatus”). Due to the expansion a mechanical loading is applied to the wafer such that the wafer is fractured along the dicing lines weakened via the provide defect regions. This singulating method enables an improved rate of yield of the wafer due to the smaller cut-off at the scribeline when compared to wafer sawing” [0014].

Since Yonehara uses stealth dicing, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the semiconductor dies in Yonehara wherein the expanding utilizes a die matrix expander apparatus having a wafer frame for supporting a dicing tape that the semiconductor substrate is thereon in a manner as exemplified by Maekh whereas the rationale for the modification is to improve the yield rate [0014]. 

Re Claim 13:  Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the IR laser beam is pulsed at a frequency of 50 kHz to 200 kHz (col 30, lines 20-25).  

Re Claim 14: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the scribe streets (=”street lines”) are exclusive of any metal thereon (col 40, lines 60-65).  

Re Claim 15: Yonehara discloses a method of dicing a semiconductor substrate (FIGS. 29A-29D, col 41, lines 22-27, abstract) comprising: 
positioning the semiconductor substrate directly on a tape material (=UV adhesive tape; col. 41, lines 30-40), wherein the semiconductor substrate has at least a semiconductor surface on its front side (=”front device layer”; col. 41, lines 32-34) including active circuitry (col 40, lines 35-38); 
directing at least one infrared (IR) laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) that is at a wavelength capable of transmitting through the semiconductor substrate at the scribe streets (=street lines, col 40, lines 60-63, wherein the IR laser beam is focused with a focal point embedded within a thickness of the semiconductor substrate; 
scanning the IR laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) relative to the semiconductor substrate along intended cutting lines within the scribe streets (=street lines, col 40, lines 60-63) to form subsurface laser-modified defect regions (=”[t]o generate ionized or melted regions (spots with micro-cracks) of constant/uniform size/area and depth, it may be advantageous to monitor and control the laser beam power tightly”, col 39, lines 25-30; “[t]he micro-cracks connect with each other to form a laser splitting layer”, col 40, lines 55-60), 
wherein the at least one IR laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) comprises a first IR laser beam and a second IR laser beam that are configured with different ones of the focal points (FIG. 19).  

    PNG
    media_image4.png
    352
    456
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    568
    media_image5.png
    Greyscale


Yonehara is silent regarding the claimed limitation that includes a plurality of semiconductor die having active circuitry that are separated by scribe streets, wherein the scribe streets are exclusive of any metal thereon. 

Maekh discloses an embodiment of a plurality of semiconductor die 16 [0021] having active circuitry that are separated by scribe streets 28 (=”dicing line” [0014]) wherein the scribe streets 28 are exclusive of any metal thereon.




    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale

Since Yonehara teaches a plurality of wafers (FIG. 27), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of semiconductor dies in Yonehara in order to compose an embodiment including a plurality of semiconductor die having active circuitry that are separated by scribe streets wherein the scribe streets 28 are exclusive of any metal thereon in Yonehara in a manner as demonstrated by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Yonehara is silent regarding the claimed limitation of directing at least one infrared (IR) laser beam that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry at the scribe streets.

Maekh discloses an example of the claimed limitation wherein of directing at least one infrared (IR) laser beam 122 that is at a wavelength capable of transmitting through a semiconductor substrate 12 with a point of entry at scribe streets 28  (=”dicing line” [0014]; FIGS. 3C-3E).

    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale

Since Yonehara teaches a plurality of wafers (FIG. 27), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate in Yonehara in order to compose an embodiment directing at least one infrared (IR) laser beam that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry at the scribe streets in Yonehara in a manner as demonstrated by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Re Claim 26: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the scanning the IR laser beam results in at least one crack (col. 6, lines 59-64) in the semiconductor substrate extending from a location beneath the front side to a back side of the semiconductor substrate (e.g., FIG. 5A).  



    PNG
    media_image6.png
    467
    636
    media_image6.png
    Greyscale


Re Claim 27: Yonehara discloses a method of dicing a semiconductor substrate (FIGS. 29A-29D, col 41, lines 22-27, abstract), comprising: 
positioning the semiconductor substrate on a tape material (=UV adhesive tape; col. 41, lines 30-40), wherein the semiconductor substrate has at least a semiconductor surface on its front side (=”front device layer”; col. 41, lines 32-34) including active circuitry (col 40, lines 35-38); 
directing at least one infrared (IR) laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) that is at a wavelength capable of transmitting through the semiconductor substrate at the scribe streets (=street lines, col 40, lines 60-63), wherein the IR laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) is focused with a focal point embedded within a thickness of the semiconductor substrate; and 
scanning the IR laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) relative to the semiconductor substrate along intended cutting lines within the scribe streets (=street lines, col 40, lines 60-63) to form subsurface laser-modified defect regions (=”[t]o generate ionized or melted regions (spots with micro-cracks) of constant/uniform size/area and depth, it may be advantageous to monitor and control the laser beam power tightly”, col 39, lines 25-30; “[t]he micro-cracks connect with each other to form a laser splitting layer”, col 40, lines 55-60), wherein the scanning the IR laser beam (=”…infra-red long wave laser”, col 41, lines 35-37) results in at least one crack in the semiconductor substrate extending from a location beneath the front side to a back side (FIG. 5A) of the semiconductor substrate.  

    PNG
    media_image6.png
    467
    636
    media_image6.png
    Greyscale


Yonehara is silent regarding the claimed limitation including a plurality of semiconductor die having active circuitry that are separated by scribe streets.

Maekh discloses an embodiment of a plurality of semiconductor die 16 [0021] having active circuitry that are separated by scribe streets 28 (=”dicing line” [0014]).




    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale


Since Yonehara teaches a plurality of wafers (FIG. 27), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of semiconductor dies in Yonehara in order to compose an embodiment including a plurality of semiconductor die having active circuitry that are separated by scribe streets in Yonehara in a manner as demonstrated by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Yonehara is silent regarding the claimed limitation of directing at least one infrared (IR) laser beam that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry at the scribe streets.

Maekh discloses an example of the claimed limitation wherein of directing at least one infrared (IR) laser beam 122 that is at a wavelength capable of transmitting through a semiconductor substrate 12 with a point of entry at scribe streets 28  (=”dicing line” [0014]; FIGS. 3C-3E).

    PNG
    media_image3.png
    694
    470
    media_image3.png
    Greyscale


Since Yonehara teaches a plurality of wafers (FIG. 27), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor substrate in Yonehara in order to compose an embodiment directing at least one infrared (IR) laser beam that is at a wavelength capable of transmitting through the semiconductor substrate with a point of entry at the scribe streets in Yonehara in a manner as demonstrated by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

TI-796494Application No. 16/205,692 Amendment dated August 7, 2020Reply to Office communication of April 9, 2020Re Claim 28: Yonehara in view of Maekh disclose claim 27 in the manner as described above.

Yonehara is silent regarding the claimed limitation further comprising after the scanning expanding the semiconductor substrate to provide mechanical loading across a thickness of the semiconductor die at the defect regions to increase a die-to-die gap of the semiconductor die to dice the semiconductor substrate into separate ones of the semiconductor die.  

(=”scanning”) of the laser beam along the dicing lines the defect regions are inscribed in different depths of the wafer by focussing the laser beam at the different depths. Due to the defect regions arranged along the dicing lines in different depths a kind of predetermined breaking point is generated. The next step of the two stage stealth dicing process is manufacturing the wafer along the dicing lines. Here, the wafer is typically attached to a carrier membrane which is radially expandable. Due to the expansion a mechanical loading is applied to the wafer such that the wafer is fractured along the dicing lines weakened via the provide defect regions. This singulating method enables an improved rate of yield of the wafer due to the smaller cut-off at the scribeline when compared to wafer sawing” [0014].

Since Yonehara uses stealth dicing, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the semiconductor dies in Yonehara by further comprising after the scanning expanding the semiconductor substrate to provide mechanical loading across a thickness of the semiconductor die at the defect regions to increase a die-to-die gap of the semiconductor die to dice the semiconductor substrate into separate ones of the semiconductor die in a manner as exemplified by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Re Claim 29:  Yonehara in view of Maekh disclose claim 27 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the tape material (= UV adhesive tape) is on the front side (=”front device layer”; col. 41, lines 32-34) and the tape material does not reflect or absorb the IR laser beam (col 41, lines 30-36).  


    PNG
    media_image1.png
    369
    270
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view Maekh as applied to claim 1 and further in view of US Patent Publication 2015/0162243 A1 (“Kumar”).

Re Claim 3:  Yonehara in view of Maekh discloses claim 1 in the manner as described above.

Yonehara is silent regarding the claimed limitation further comprising removing metal from the scribe streets before the positioning.  

Kumar discloses an embodiment comprising removing (=”laser ablation”) metal (=”metallization”, [0053]) from a scribe street 407 before positioning (=”patterning”, [0053-0054])  

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scribe streets in Yonehara in order to compose an embodiment comprising removing metal from the scribe streets before the positioning in Yonehara in a manner as taught in Kumar because Kumar protects the integrated circuits [0009].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view Maekh as applied to claim 1 and further in view of US Patent Publication 2011/0312157 A1 (“Lei”).

Re Claim 9: Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara further discloses the claimed limitation wherein the at least one IR laser beam comprises a first IR laser beam from a first laser and a second IR laser beam from a second laser (FIGS. 18-19, col. 36, lines 39-62) that are configured with different ones of the focal points (“…internal wafer focus points”, col. 36, lines 45-47),.  

    PNG
    media_image4.png
    352
    456
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    568
    media_image5.png
    Greyscale


Yonehara is silent regarding the claim limitation wherein the directing comprises a first pass with the first IR laser beam and a second pass with the second IR laser beam.

Lei describes an embodiment wherein “[t]he scribing process may be run in single pass only, or in multiple passes, but , in an embodiment, preferably 1-2 passes” [0052].

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add multiple laser passes to Yonehara in order to compose an embodiment wherein the directing comprises a first pass with the first IR laser beam and a second pass with the second IR laser beam in Yonehara in a manner as suggested by Lei because Lei provides meaningful process throughput [0053].

Claims 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view of Maekh as applied to claims 1 and 27 above and further in view of US Patent Publication 2014/0179083 A1 (“Buenning”).

Re Claim 5:  Yonehara in view of Maekh disclose claim 1 in the manner as described above.

Yonehara is silent regarding the claimed limitation wherein scanning sidewall edges of the semiconductor die have at least one damage region pair comprising an angled damage feature region relative to a surface normal of the semiconductor die that is above a damage region that is angled less to the surface normal of the semiconductor die as compared to the angled damage feature region.  

Buenning teaches the aforementioned claimed limitation: “During a stealth laser scan, a stealth dicing layer is created in the silicon layer of the wafer, which leads to a crack that later can be used to separate the dies from each other with an expansion process. FIGS. 3a and 3b shows examples of modification zones (=”damage region pair comprising an angled damage feature region”, wherein “angled” is an aspect the damaged regions having cracked portions non-parallel to a 90º vertical axis) 310, 320, 330 in cross-section views of a semiconductor wafer. Specifically, FIG. 3a shows a modification zone (=”damage region pair comprising an angled damage feature region”)  310 after one stealth laser scan and FIG. 3b shows modification zones 320, 330, 340 after two stealth laser scans. The height of the modification zone (=”damage region pair comprising an angled damage feature region”, wherein “angled” is an aspect of the damaged regions having cracked portions non-parallel to a 90º vertical axis)310 in FIG. 3a is between 40 µm and 50 µm and the depth of the modification zone 310 is between 5 µm and 8 µm” [0037].  
[AltContent: textbox (90º vertical axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    479
    556
    media_image7.png
    Greyscale



[AltContent: textbox (90º vertical axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    685
    870
    media_image8.png
    Greyscale






Since Yonehara uses stealth dicing, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the defect regions in Yonehara in order to compose an embodiment wherein scanning sidewall edges of the semiconductor die have at least one damage region pair comprising an angled damage feature region relative to a surface normal of the semiconductor die that is above a damage region that is angled less to the surface normal of the semiconductor die as compared to the angled damage feature region in a manner as suggested by Maekh whereas the rationale for the modification is to improve the yield rate [0014].

Re Claim 30: Yonehara in view of Maekh disclose claim 27 in the manner as described above.

Yonehara is silent regarding the claimed limitation wherein scanning sidewall edges of the semiconductor die have at least one damage region pair comprising an angled damage feature region relative to a surface normal of the semiconductor die that is above a damage TI-796495Application No. 16/205,692 Amendment dated August 7, 2020 Reply to Office communication of April 9, 2020region that is angled less to the surface normal of the semiconductor die as compared to the angled damage feature region.
Buenning teaches the aforementioned claimed limitation: “During a stealth laser scan, a stealth dicing layer is created in the silicon layer of the wafer, which leads to a crack that later can be used to separate the dies from each other with an expansion process. FIGS. 3a and 3b shows examples of modification zones (=”damage region pair comprising an angled damage feature region”, wherein “angled” is an aspect of the damaged regions having cracked portions non-parallel to a 90º vertical axis)310, 320, 330 in cross-section views of a semiconductor wafer. Specifically, FIG. 3a shows a modification zone (=”damage region pair comprising an angled damage feature region”)  310 after one stealth laser scan and FIG. 3b shows modification zones 320, 330, 340 after two stealth laser scans. The height of the modification zone (=”damage region pair comprising an angled damage feature region”, wherein “angled” is an aspect of the damaged regions having cracked portions non-parallel to a 90º vertical axis)310 in FIG. 3a is between 40 µm and 50 µm and the depth of the modification zone 310 is between 5 µm and 8 µm” [0037]. 

 
Since Yonehara uses stealth dicing, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the defect regions in Yonehara in order to compose an embodiment wherein scanning sidewall edges of the semiconductor die have at least one damage region pair comprising an angled damage feature region relative to a surface normal of the [0014].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Charles N. Ausar-El/
Examiner
Art Unit 2819
9/11/2021



/ALLEN L PARKER/Supervisory Patent Examiner, 
Art Unit 2819